          Case 1:19-cr-00119-DCN Document 8 Filed 04/18/19 Page 1 of 1
                     UNITED STATES DISTRICT COURT
                         DISTRICT OF IDAHO
                 U.S. MAGISTRATE JUDGE MINUTE ENTRY
(X) Initial Appearance
(X) Arraignment
(X) Detention

MAGISTRATE JUDGE: Ronald E. Bush                    DATE: April 18, 2019
DEPUTY CLERK: K. Montgomery                         TIME: 9:14 a.m. – 9:23 a.m.
ESR: K. Montgomery                                  Boise, IDAHO

       UNITED STATES OF AMERICA vs. Melinda Hankins
             1:19-cr-00119-DCN-2

Counsel for:   United States (AUSA): Darci Crane, AUSA
               Defendant: Elisa Massoth, CJA
               USPO: Kevin Hocevar
               Interpreter: Not needed

(X) Defendant appears on a warrant.
(X) Court reviewed the record. (X) Defendant placed under oath.
(X) Constitutional Rights to Jury Trial and Counsel advised.
(X) Maximum Penalties Provided.
(X) Financial Affidavit reviewed and Court appointed CJA Counsel Elisa Massoth to represent
       the defendant.
(X) Indictment ( ) Information ( ) Complaint
       (X) Copy furnished to defendant/understands the charges and maximum penalties
       ( ) Read by Clerk (X) Waived Reading ( ) Read by Interpreter

(X) PLEA: NOT GUILTY entered by the defendant.

(X) ORDER: Counsel made elections and Court entered Procedural Order. Jury Trial set for
1:30 PM, June 17, 2019, in Boise, Idaho before Judge David C. Nye. A telephonic pre-trail
readiness conference set for 4:00 p.m., June 4, 2019, before Judge David C. Nye. Counsel for the
Government is directed to initiate the call.

(X) Defendant advised of rights to a detention hearing, defendant requested a hearing and matter
set for Detention hearing on April 22, 2019 at 1:30 p.m. before U.S. Magistrate Judge Ronald E.
Bush.

(X) Order of Temporary Detention entered.

(X) Defendant remanded to the custody of the U.S. Marshal.
